UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03632 Deutsche Tax Free Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 11/30/2014 ITEM 1. REPORT TO STOCKHOLDERS November 30, 2014 Semiannual Report to Shareholders Deutsche Intermediate Tax/AMT Free Fund (formerly DWS Intermediate Tax/AMT Free Fund) Contents 3 Letter to Shareholders 4 Performance Summary 8 Portfolio Management Team 9 Portfolio Summary 10 Investment Portfolio 32 Statement of Assets and Liabilities 34 Statement of Operations 35 Statement of Changes in Net Assets 36 Financial Highlights 43 Notes to Financial Statements 51 Information About Your Fund's Expenses 53 Advisory Agreement Board Considerations and Fee Evaluation 58 Account Management Resources 60 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund’s distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary November 30, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 1.58% 6.33% 4.00% 3.99% Adjusted for the Maximum Sales Charge (max 2.75% load) –1.21% 3.41% 3.42% 3.70% Barclays 7-Year Municipal Bond Index† 1.71% 5.69% 4.62% 4.77% Average Annual Total Returns as of 9/30/14 (most recent calendar quarter end) Unadjusted for Sales Charge 6.30% 3.70% 3.88% Adjusted for the Maximum Sales Charge (max 2.75% load) 3.38% 3.12% 3.60% Barclays 7-Year Municipal Bond Index† 5.51% 4.45% 4.67% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 1.19% 5.52% 3.17% 3.17% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.81% 2.52% 3.00% 3.17% Barclays 7-Year Municipal Bond Index† 1.71% 5.69% 4.62% 4.77% Average Annual Total Returns as of 9/30/14 (most recent calendar quarter end) Unadjusted for Sales Charge 5.49% 2.87% 3.06% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 2.49% 2.69% 3.06% Barclays 7-Year Municipal Bond Index† 5.51% 4.45% 4.67% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 1.20% 5.53% 3.23% 3.20% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.20% 5.53% 3.23% 3.20% Barclays 7-Year Municipal Bond Index† 1.71% 5.69% 4.62% 4.77% Average Annual Total Returns as of 9/30/14 (most recent calendar quarter end) Unadjusted for Sales Charge 5.41% 2.89% 3.09% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 5.41% 2.89% 3.09% Barclays 7-Year Municipal Bond Index† 5.51% 4.45% 4.67% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 No Sales Charges 1.62% 6.50% 4.19% 4.19% Barclays 7-Year Municipal Bond Index† 1.71% 5.69% 4.62% 4.77% Average Annual Total Returns as of 9/30/14 (most recent calendar quarter end) No Sales Charges 6.56% 3.87% 4.08% Barclays 7-Year Municipal Bond Index† 5.51% 4.45% 4.67% Institutional Class 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 11/30/14 No Sales Charges 1.64% 6.52% 4.28% 4.20% Barclays 7-Year Municipal Bond Index† 1.71% 5.69% 4.62% 4.70% Average Annual Total Returns as of 9/30/14 (most recent calendar quarter end) No Sales Charges 6.49% 3.96% 4.22% Barclays 7-Year Municipal Bond Index† 5.51% 4.45% 4.70% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2014 are 0.78%, 1.60%, 1.55%, 0.63% and 0.52% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through November 30, 2014 (through September 30, 2014 for the most recent calendar quarter end returns), which is based on the performance period of the life of Institutional Class. † The Barclays 7-Year Municipal Bond Index is an unmanaged, total return subset of the Barclays Municipal Bond Index. It includes maturities of six to eight years. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 11/30/14 $ 5/31/14 $ Distribution Information as of 11/30/14 Income Dividends, Six Months $ November Income Dividend $ SEC 30-day Yield‡‡ % Tax Equivalent Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended November 30, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 0.93%, 0.13%, 0.19% and 1.14% for Classes A, B, C and S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income tax rate of 43.4%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on November 30, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.27%, 1.45%, 1.51% and 2.45% for Classes A, B, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1998. — Joined Deutsche Asset & Wealth Management in 1983. — Vice Chairman of Deutsche Asset & Wealth Management, Americas; formerly, Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1990. — Joined Deutsche Asset & Wealth Management in 1986. — Co-Head of Municipal Bonds. — BA, Duke University. Matthew J. Caggiano, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1989. — BS, Pennsylvania State University; MS, Boston College. Effective October 1, 2014, Peter Aloisi was added as a portfolio manager of the fund, joining the current portfolio management team. Peter Aloisi, CFA, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2010 with five years of industry experience; previously, served as an Associate at Banc of America Securities. — Municipal Portfolio Manager and Trader: Boston. — BA and MBA, Boston College. Portfolio Summary (Unaudited) Investment Portfolio as of November 30, 2014 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 102.5% Alabama 0.8% Alabama, State Public School & College Authority Revenue: Series B, 5.0%, 1/1/2024 Series A, 5.0%, 5/1/2024 Alaska 1.0% Alaska, State Housing Finance Corp., Mortgage Revenue, Series A, 4.0%, 6/1/2040 Alaska, State Housing Finance Corp., State Capital Project Bonds II, Series D, 5.0%, 12/1/2026 Valdez, AK, Marine Terminal Revenue, Exxon Pipeline Co. Project, Series A, 0.05%*, 12/1/2033 Arizona 3.6% Arizona, Health Facilities Authority Revenue, Banner Health, Series A, 5.0%, 1/1/2020 Arizona, Salt River Pima-Maricopa, Indian Community, 0.26%*, 10/1/2026, LOC: Bank of America NA Arizona, State Transportation Board Excise Tax Revenue, Maricopa County Regional Area Road, Prerefunded 7/1/2019 @ 100, 5.0%, 7/1/2025 Arizona, State Transportation Board, Excise Tax Revenue, 5.0%, 7/1/2022 (a) Arizona, Water Infrastructure Finance Authority Revenue, Series A, Prerefunded 10/1/2018 @ 100, 5.0%, 10/1/2024 Arizona, Water Infrastructure Finance Authority Revenue, Water Quality: Series A, 5.0%, 10/1/2025 (a) Series A, Prerefunded 10/1/2020 @ 100, 5.0%, 10/1/2030 Chandler, AZ, General Obligation, 4.0%, 7/1/2022 Maricopa County, AZ, Industrial Development Authority, Hospital Facility Revenue, Samaritan Health Services, Series B, ETM, 6.0%, 12/1/2019, INS: NATL Phoenix, AZ, Civic Improvement Corp., Airport Revenue, Series A, 5.0%, 7/1/2028 Phoenix, AZ, Civic Improvement Corp., Wastewater System Revenue, 5.5%, 7/1/2022 Phoenix, AZ, General Obligation, Series B, 5.0%, 7/1/2018 Pima County, AZ, Sewer Revenue, Series A, 5.0%, 7/1/2021 California 9.6% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, 5.0%, 4/1/2028 Series F-1, 5.25%, 4/1/2029 California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2029 California, State Department of Water Resources, Center Valley Project, Water Systems, Series AT, 0.34%**, Mandatory Put 12/1/2017 @ 100, 12/1/2035 California, State Economic Recovery: Series A, 5.25%, 7/1/2021 Series A, Prerefunded 7/1/2019 @ 100, 5.25%, 7/1/2021 California, State General Obligation, 5.25%, 10/1/2025 California, State General Obligation, Various Purposes: 5.25%, 9/1/2027 5.75%, 4/1/2027 6.0%, 4/1/2018 6.0%, 3/1/2033 California, State Municipal Finance Authority, Solid Waste Revenue, Republic Services, Inc., 0.3%*, Mandatory Put 1/2/2015 @ 100, 9/1/2021 California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Republic Services, Inc., Series B, 0.3%*, Mandatory Put 2/2/2015 @ 100, 8/1/2024 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.25%, 11/1/2021 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.125%, 4/1/2028 California, State Public Works Board, Lease Revenue, Judicial Council Projects, Series A, 5.0%, 3/1/2024 California, University Revenues, Limited Project, Series E, 5.0%, 5/15/2021 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2031 Los Angeles, CA, General Obligation: Series A, Prerefunded 9/1/2015 @ 100, 5.0%, 9/1/2019, INS: AGMC Series A, Prerefunded 9/1/2015 @ 100, 5.0%, 9/1/2020, INS: AGMC Orange County, CA, Airport Revenue, Series A, 5.25%, 7/1/2025 Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2023, INS: AGMC San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.125%, 5/15/2029 San Diego, CA, Public Facilities Financing Authority, Water Revenue: Series A, 5.25%, 8/1/2027 Series A, 5.25%, 8/1/2028 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 5.25%, 5/1/2024 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2025 Series C, 5.0%, 5/1/2026 South Orange County, CA, Public Finance Authority, Special Tax Revenue, Foothill Area, Series A, 5.25%, 8/15/2016, INS: NATL Turlock, CA, Public Financing Authority Revenue, 5.25%, 9/1/2015 Ventura County, CA, Certificates of Participation, Public Financing Authority III, 6.0%, 8/15/2026 Colorado 1.1% Aurora, CO, Water Improvement Revenue, First Lien, Series A, 5.0%, 8/1/2021, INS: AMBAC Colorado, Health Facilities Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Colorado, State Building Excellent School Today, Certificate of Participation, Series G, 5.0%, 3/15/2025 Colorado, University Enterprise System Revenue, Series A, Prerefunded 6/1/2019 @ 100, 5.5%, 6/1/2023 Denver City & County, CO, Airport Revenue System: Series B, 5.0%, 11/15/2020 Series B, 5.0%, 11/15/2021 Series B, 5.0%, 11/15/2022 Connecticut 1.4% Connecticut, State General Obligation, Series C, Prerefunded 6/1/2016 @ 100, 5.0%, 6/1/2017, INS: AGMC Connecticut, State Special Tax Obligation Revenue, Transportation Infrastructure: Series A, 5.0%, 9/1/2025 Series A, 5.0%, 10/1/2027 Delaware 0.3% Delaware, Transportation Authority Revenue, 5.0%, 9/1/2024 District of Columbia 1.1% District of Columbia, Income Tax Revenue, Series A, 5.0%, 12/1/2023 District of Columbia, Income Tax Secured Revenue, Series B, 0.34%, 12/1/2017 Florida 5.3% Broward County, FL, Airport System Revenue: Series P-2, 5.0%, 10/1/2021 Series Q-1, 5.0%, 10/1/2021 Broward County, FL, Water & Sewer Utility Revenue, Series A, 5.0%, 10/1/2024 Dade County, FL, Health Facilities Authority Hospital Revenue, Baptist Hospital of Miami Project, Series A, ETM, 5.75%, 5/1/2021, INS: NATL Florida, Citizens Property Insurance Corp.: Series A-1, 5.0%, 6/1/2020 Series A-1, 5.0%, 6/1/2021 Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Jacksonville, FL, Sales Tax Revenue, Better Jacksonville, 5.0%, 10/1/2021 Jacksonville, FL, Water & Sewer System Revenue, Series A, 5.0%, 10/1/2026 Lee County, FL, School Board Certificates of Participation, Series A, 5.0%, 8/1/2027 Miami-Dade County, FL, Aviation Revenue: Series B, 5.0%, 10/1/2024 Series A, 5.75%, 10/1/2026 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A-1, 5.5%, 10/1/2025 Series A-1, 5.5%, 10/1/2026 Miami-Dade County, FL, School Board, Certificates of Participation, Series A, 5.0%, 5/1/2019, INS: NATL Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2027, INS: AGC Orlando & Orange County, FL, Expressway Authority Revenue: Series B, 5.0%, 7/1/2022 Series A, 5.0%, 7/1/2028 South Florida, Water Management District, Certificates of Participation, 5.0%, 10/1/2018, INS: AMBAC South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Georgia 4.5% Athens-Clarke County, GA, Unified Government Development Authority Revenue, University of Georgia Athletic Association, Series B, 0.05%*, 7/1/2035, LOC: Bank of America NA Atlanta, GA, Airport Passenger Facility Charge Revenue, Series B, 5.0%, 1/1/2021 Atlanta, GA, Airport Revenue, Series C, 5.75%, 1/1/2023 Atlanta, GA, Metropolitan Rapid Transit Authority, Sales Tax Revenue, Second Indenture, Series B, 0.32%**, Mandatory Put 7/1/2017 @ 100, 7/1/2025 Atlanta, GA, Water & Wastewater Revenue: Series B, 5.0%, 11/1/2022 Series B, 5.25%, 11/1/2027, INS: AGMC DeKalb County, GA, Water & Sewer Revenue, Series A, 5.25%, 10/1/2029 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare, Series B, 5.5%, 2/15/2029 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 5.5%, 9/15/2024, GTY: Merrill Lynch & Co., Inc. Georgia, Municipal Electric Authority, Comb Cycle Project: Series A, 5.0%, 11/1/2022 Series A, 5.0%, 11/1/2027 Georgia, Municipal Electric Authority, General Resolution Projects, Series A, 5.25%, 1/1/2019 Georgia, Municipal Electric Authority, Project One, Series A, 5.0%, 1/1/2021 Georgia, State Municipal Electric Authority, Series GG, 5.0%, 1/1/2022 Georgia, State Road & Tollway Authority Revenue, Federal Highway Grant Anticipation Bonds, Series A, 5.0%, 6/1/2021 Guam 0.1% Guam, Government Limited Obligation Revenue, Section 30, Series A, 5.375%, 12/1/2024 Hawaii 1.2% Hawaii, State Airports Systems Revenue: Series A, 5.25%, 7/1/2027 Series A, 5.25%, 7/1/2028 Series A, 5.25%, 7/1/2029 Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2021 Illinois 7.3% Chicago, IL, Core City General Obligation, Capital Appreciation Project, Series A, 5.3%, 1/1/2016, INS: NATL Chicago, IL, O'Hare International Airport Revenue: Series D, 5.0%, 1/1/2023 Series C, 5.25%, 1/1/2030, INS: AGC Chicago, IL, Park District, Harbor Facilities, Series D, 5.0%, 1/1/2024 Chicago, IL, Waterworks Revenue: 4.0%, 11/1/2021 5.0%, 11/1/2021 Illinois, Metropolitan Pier & Exposition Authority Revenue, McCormick Place Project, Series B, 5.0%, 12/15/2026 Illinois, Municipal Electric Agency Power Supply, Series A, 5.25%, 2/1/2018, INS: NATL Illinois, Railsplitter Tobacco Settlement Authority Revenue: 5.0%, 6/1/2019 5.25%, 6/1/2020 Illinois, Regional Transportation Authority, Series A, 5.5%, 7/1/2024, INS: NATL Illinois, State Finance Authority Revenue, Northwestern University, Series C, 0.04%*, 12/1/2034 Illinois, State Finance Authority Revenue, University of Chicago, Series A, 5.0%, 10/1/2026 Illinois, State Finance Authority Revenue, University of Chicago Medical Center, Series D-1, 0.04%*, 8/1/2043, LOC: PNC Bank NA Illinois, State General Obligation: Series A, 5.0%, 4/1/2015 5.5%, 7/1/2024 Illinois, State Toll Highway Authority Revenue: Series D, 5.0%, 1/1/2024 (a) Series A, 5.0%, 1/1/2027 Series A, 5.0%, 1/1/2028 Series A-1, 5.25%, 1/1/2030 Illinois, State Unemployment Insurance Fund, Building Receipts Revenue, Series B, 5.0%, 12/15/2019 Illinois, Will, Grundy Etc. Counties, Community College District Number 525, Joliet Jr. College, 6.25%, 6/1/2021 Rockford-Concord Commons, IL, Housing Facility, Concord Commons Project, Series A, 6.15%, 11/1/2022 University of Illinois, Higher Education Revenue, Auxiliary Facilities System: Series A, 5.5%, 4/1/2015, INS: AMBAC Series A, 5.5%, 4/1/2016, INS: AMBAC Indiana 1.3% Indiana, State Finance Authority Revenue, State Revolving Fund Program, Series B, 5.0%, 2/1/2029 Indiana, Transportation Finance Authority Highway Revenue, Series A, 5.5%, 12/1/2022 Indiana, Wastewater Utility Revenue, CWA Authority Project, Series A, 5.0%, 10/1/2027 Indianapolis, IN, Local Public Improvement Bond Bank, Series K, 5.0%, 6/1/2026 Jasper County, IN, Pollution Control Revenue, Northern Indiana Public Service, Series C, 5.85%, 4/1/2019, INS: NATL Iowa 0.6% Iowa, State Finance Authority, Health Facilities Revenue, Iowa Health System, 5.25%, 2/15/2029, INS: AGC Kansas 0.7% Kansas, State Development Finance Authority Hospital Revenue, Adventist Health, 5.5%, 11/15/2022 Kansas, State Development Finance Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Kentucky 0.5% Kentucky, Asset/Liability Commission Agency Revenue, Federal Highway Trust, First Series, 5.25%, 9/1/2019, INS: NATL Kentucky, State Economic Development Finance Authority, Solid Waste Disposal Revenue, Republic Services, Inc. Project, Series B, 0.3%*, Mandatory Put 3/2/2015 @ 100, 4/1/2031 Louisville & Jefferson County, KY, Metropolitan Government Revenue, Catholic Health Initiatives: Series A, 5.0%, 12/1/2023 Series A, 5.0%, 12/1/2024 Louisiana 0.6% East Baton Rouge Parish, LA, Industrial Development Board, Inc. Revenue, Exxon Mobil Project, Gulf Opportunity Zone, Series A, 0.05%*, 8/1/2035 Louisiana, Local Government Environmental Facilities & Community Development Authority, LCTCS Facilities Corp. Project, Series B, 5.0%, 10/1/2027, INS: AGC Louisiana, Regional Transit Authority, Sales Tax Revenue, 5.0%, 12/1/2025, INS: AGMC Maine 0.5% Maine, Health & Higher Educational Facilities Authority Revenue, Series A, 5.25%, 7/1/2031 Maryland 2.4% Carroll County, MD, General Obligation, 5.0%, 11/1/2022 Maryland, General Obligation, State & Local Facilities Loan, Series 2, Prerefunded 8/1/2017 @ 100, 5.0%, 8/1/2019 Maryland, State Health & Higher Educational Facilities Authority Revenue, Pooled Loan Program, Series D, 144A, 0.06%*, 1/1/2029, LOC: Bank of America NA Montgomery County, MD, General Obligation, Series B, 5.0%, 11/1/2022 Massachusetts 3.6% Massachusetts, Metropolitan Boston Transit Parking Corp., Systemwide Parking Revenue, Senior Lien, 5.0%, 7/1/2028 Massachusetts, State Consolidated Loan, Series D-2, 0.35%**, Mandatory Put 8/1/2017 @ 100, 8/1/2043 Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-3, 5.0%, 1/1/2022 Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc., Series M-3, 0.6%**, Mandatory Put 1/30/2018 @ 100, 7/1/2038 Massachusetts, State General Obligation: Series C, 5.0%, 8/1/2022 Series D, 5.5%, 11/1/2015, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 6.0%, 7/1/2024 Massachusetts, State Housing Finance Agency, Series 162, 2.75%, 12/1/2041 Massachusetts, State School Building Authority, Sales Tax Revenue, Series B, 5.0%, 10/15/2027 Massachusetts, State Water Resources Authority, Series C, 5.0%, 8/1/2029 Michigan 2.0% Brighton, MI, School District General Obligation, Series II, Zero Coupon, 5/1/2016, INS: AMBAC Detroit, MI, City School District Building & Site: Series A, 5.0%, 5/1/2020 Series A, 5.0%, 5/1/2021 Michigan, State Building Authority Revenue, Facilities Program, Series II-A, 5.0%, 10/15/2024 Michigan, State Finance Authority Revenue, Unemployment Obligation Assessment, Series B, 5.0%, 7/1/2021 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2025 Michigan, State Trunk Line, 5.0%, 11/1/2024 Minnesota 1.0% Minneapolis & St. Paul, MN, Metropolitan Airports Commission, Airport Revenue: Series A, 5.0%, 1/1/2027 Series A, 5.0%, 1/1/2028 Minnesota, State General Fund Revenue, Series B, 5.0%, 3/1/2023 Minnesota, State General Obligation, Prerefunded 6/1/2016 @ 100, 5.0%, 6/1/2020 Mississippi 2.0% Mississippi, Business Financial Corp., Mississippi Retirement Facilities Revenue, Wesley Manor, Series A, 5.45%, 5/20/2034 Mississippi, Development Bank Special Obligation, Department of Corrections: Series C, 5.25%, 8/1/2027 Series D, 5.25%, 8/1/2027 Mississippi, Home Corp., Single Family Mortgage Revenue, Series C-1, 5.6%, 6/1/2038 Mississippi, State Business Finance Comission, Gulf Opportunity Zone, Chevron U.S.A., Inc. Project: Series C, 0.05%*, 12/1/2030, GTY: Chevron Corp. Series F, 144A, 0.05%*, 11/1/2035, GTY: Chevron Corp. Rankin County, MS, School District General Obligation, 5.25%, 2/1/2015, INS: NATL Missouri 0.5% Cape Girardeau County, MO, Industrial Development Authority, St. Francis Medical Center: Series A, 5.0%, 6/1/2022 Series A, 5.0%, 6/1/2023 Missouri, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Washington University, Series A, 5.5%, 6/15/2016 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program, Series D, 4.8%, 3/1/2040 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nebraska 0.5% Nebraska, State Investment Finance Authority, Single Family Housing Revenue: Series E, 3.0%, 3/1/2043 Series C, 4.5%, 9/1/2043 Nevada 1.5% Clark County, NV, Board Bank: 5.0%, 6/1/2024 5.0%, 6/1/2025 Clark County, NV, Flood Control: 5.0%, 11/1/2021 (a) 5.0%, 11/1/2022 (a) Clark County, NV, General Obligation, Series A, 5.0%, 12/1/2026 Nevada, State Unemployment Compensation Fund, Special Revenue, 4.0%, 12/1/2015 Washoe County, NV, School District, Series A, 5.0%, 6/1/2026 New Hampshire 0.4% New Hampshire, State Health & Education Facilities Authority Revenue, Easter Seals Rehabilitation Center, Series A, 0.05%*, 12/1/2034, LOC: Citizens Bank of NH New Hampshire, State Turnpike Systems: Series B, 5.0%, 2/1/2020 Series B, 5.0%, 2/1/2024 New Jersey 2.8% New Jersey, Economic Development Authority Revenue, School Facilities Construction, Series O, Prerefunded 3/1/2015 @ 100, 5.0%, 3/1/2017 New Jersey, State Building Authority, Series A, 5.0%, 6/15/2015 New Jersey, State Economic Development Authority Revenue: 5.0%, 6/15/2020 5.0%, 6/15/2021 5.0%, 6/15/2023 New Jersey, State Economic Development Authority Revenue, School Facilities Construction: Series W, 5.0%, 3/1/2019 Series W, Prerefunded 3/1/2018 @ 100, 5.0%, 3/1/2019 Series NN, 5.0%, 3/1/2025 Series NN, 5.0%, 3/1/2026 New Jersey, State Transportation Trust Fund Authority: Series B, 5.25%, 6/15/2025 Series B, 5.25%, 6/15/2026 New Jersey, State Turnpike Authority, Series B-2, 0.524%**, Mandatory Put 1/1/2017 @ 100, 1/1/2024 New Mexico 0.1% New Mexico, Mortgage Finance Authority, Single Family Mortgage: "I", Series E, 5.3%, 9/1/2040 "I", Series D, 5.35%, 9/1/2040 Series I-B-2, 5.65%, 9/1/2039 New York 9.6% Long Island, NY, Power Authority, Series C, 0.04%*, 5/1/2033, LOC: Barclays Bank PLC Nassau County, NY, Sewer & Storm Water Finance Authority Systems Revenue, Series A, 5.0%, 10/1/2023 New York, Metropolitan Transportation Authority Revenue: Series D-2B, 0.708%**, Mandatory Put 5/15/2018 @ 100, 11/1/2032, INS: AGMC Series B-2, 5.0%, 11/15/2021 New York, Metropolitan Transportation Authority, Dedicated Tax Fund, Series A-2B, 0.62%**, Mandatory Put 11/1/2019 @ 100, 11/1/2031 New York, Sales Tax Asset Receivable Corp., Fiscal 2015, Series A, 5.0%, 10/15/2026 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Memorial Sloan-Kettering, Series 1, 4.0%, 7/1/2021 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine, Series A, 5.0%, 7/1/2021 New York, State Dormitory Authority, State Personal Income Tax Revenue: Series A, 5.0%, 3/15/2019 Series A, 5.0%, 12/15/2021 Series A, 5.0%, 2/15/2022 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2029 New York, State Thruway Authority, Series J, 5.0%, 1/1/2028 New York, State Thruway Authority General Revenue, Junior Indebtedness, Series A, 5.0%, 5/1/2019 New York, Tobacco Settlement Financing Corp. Revenue, Asset Backed, Series B, 5.0%, 6/1/2020 New York, Utility Debt Securitization Authority, Restructuring Revenue, Series TE, 5.0%, 12/15/2016 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series AA, 5.0%, 6/15/2021 New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series DD-3B, 0.04%*, 6/15/2043, SPA: State Street Bank & Trust Co. New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A-4, 0.04%*, 11/1/2029, SPA: TD Bank NA Series B1, 5.0%, 11/1/2027 Series B1, 5.0%, 11/1/2028 Series D-1, 5.0%, 11/1/2028 Series E-1, 5.0%, 2/1/2029 Series B1, 5.0%, 11/1/2029 New York, NY, General Obligation: Series J, 5.0%, 8/1/2023 Series F, 5.0%, 8/1/2024 Series B, 5.0%, 8/1/2026 Series D-1, 5.0%, 8/1/2029 Triborough, NY, Bridge & Tunnel Authority Revenues: Series B, 0.04%*, 1/1/2032, LOC: State Street Bank & Trust Co. Series ABCD-4, 0.39%**, 1/1/2018, INS: AGMC Series A, 5.0%, 11/15/2028 North Carolina 2.2% Charlotte, NC, Airport Revenue, Series A, 5.5%, 7/1/2034 Charlotte-Mecklenburg, NC, Hospital Authority, Health Care Systems Revenue, Carolinas Healthcare, Series C, 0.04%*, 1/15/2026, LOC: U.S. Bank NA North Carolina, Eastern Municipal Power Agency Systems Revenue, Series B, 5.0%, 1/1/2026 North Carolina, Electric Revenue, Catawba Municipal Power Agency No. 1, Series A, 5.25%, 1/1/2020 North Carolina, State Capital Improvement Obligation, Series A, 5.0%, 5/1/2024 North Carolina, State Limited Obligation: Series C, 5.0%, 5/1/2022 Series B, 5.0%, 6/1/2024 North Dakota 0.1% Fargo, ND, Sanford Health Systems Revenue, 5.5%, 11/1/2021 Ohio 2.4% Cleveland, OH, Airport Systems Revenue, Series A, 5.0%, 1/1/2027 Columbus, OH, General Obligation, Series 1, 5.0%, 7/1/2023 Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series D, 5.0%, 11/15/2024 Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project: Series B, 5.0%, 2/15/2020 Series B, 5.0%, 2/15/2021 Ohio, State Capital Facilities Lease Appropriation- Administration Building Fund Projects, Series A, 5.0%, 10/1/2022 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems 2010 Project, 5.5%, 11/15/2030, INS: AGMC Ohio, State Higher Educational Facility Commission, Cleveland Clinic Health System, Series B-3, 0.04%*, 1/1/2039, LIQ: U.S. Bank NA Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, State Solid Waste Revenue, Republic Services, Inc. Project, 0.3%*, Mandatory Put 3/2/2015 @ 100, 11/1/2035 Ohio, State Turnpike Commission, Infrastructure Projects, Series A-1, 5.25%, 2/15/2029 Ohio, Water & Sewer Revenue, Water Development Authority, Pure Water Improvement Project, Series B, 5.5%, 6/1/2015, INS: AGMC Oklahoma 0.1% Oklahoma, Ordinance Works Authority, Ralston Purina Project, 6.3%, 9/1/2015 Oregon 1.7% Clackamas County, OR, North Clackamas School District No. 12, Convertible Deferred Interest, Series B, 5.0%, 6/15/2027, INS: AGMC Oregon, State Department of Administrative Services Lottery Revenue, Series A, 5.25%, 4/1/2028 Oregon, State General Obligation: Series L, 5.0%, 5/1/2025 Series J, 5.0%, 5/1/2029 Port of Portland, OR, Airport Revenue, Passenger Facility Charge, Portland International Airport: Series A, 5.5%, 7/1/2026 Series A, 5.5%, 7/1/2029 Pennsylvania 1.8% Pennsylvania, Commonwealth Systems of Higher Education, University of Pittsburgh Capital Project, Series B, 5.5%, 9/15/2024 Pennsylvania, Saint Mary Hospital Authority, Health System Revenue, Catholic Health East, Series A, 5.0%, 11/15/2021 Pennsylvania, State Economic Development Financing Authority Revenue, UPMC Obligated Group, Series A, 5.0%, 2/1/2028 Pennsylvania, State Economic Development Financing Authority, Solid Waste Disposal, Republic Services, Inc., Series B, 0.3%*, Mandatory Put 1/2/2015 @ 100, 12/1/2030 Pennsylvania, State Economic Development Financing Authority, Unemployment Compensation Revenue, Series B, 5.0%, 7/1/2021 Pennsylvania, State Turnpike Commission Revenue: Series B-1, 0.93%**, 12/1/2020 Series B, 1.2%**, 12/1/2019 Series C, 5.5%, 12/1/2026 Series C, 5.5%, 12/1/2027 Series C, 5.5%, 12/1/2028 Philadelphia, PA, Redevelopment Authority, Multi-Family Housing Revenue, Woodstock, 5.45%, 2/1/2023 Puerto Rico 0.0% Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Series A, Prerefunded 8/1/2019 @ 100, 5.5%, 8/1/2028 Rhode Island 0.3% Rhode Island, State & Providence Plantations, Construction Capital Development Loan, Series A, 5.0%, 8/1/2017, INS: AGMC South Carolina 0.2% Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, Series B, 5.0%, 10/1/2025 Tennessee 0.6% Tennessee, Housing Development Agency, Residential Financing Program Revenue, Series 1C, 3.0%, 7/1/2038 Tennessee, State Housing Development Agency, Homeownership Program: Series 2C, 4.0%, 7/1/2038 Series 1C, 4.5%, 7/1/2037 Texas 16.7% Allen, TX, Independent School District, 5.0%, 2/15/2025 Alvin, TX, Independent School District, School House, Series B, 2.0%, Mandatory Put 8/15/2015 @ 100, 2/15/2039 Comal, TX, Independent School District, School Building Improvements, 5.25%, 2/1/2020 Cypress-Fairbanks, TX, Independent School District, School House Building Improvements: 5.0%, 2/15/2019 5.0%, 2/15/2021 Dallas, TX, Area Rapid Transit, Sales Tax Revenue, Series A, 5.0%, 12/1/2021 (a) Dallas, TX, Certificates Obligation, 5.0%, 2/15/2021 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2029 5.0%, 10/1/2030 Dallas-Fort Worth, TX, International Airport Revenue, Series B, 5.0%, 11/1/2028 Del Valle, TX, Independent School District, Series A, 5.0%, 6/15/2025 El Paso, TX, Independent School District, School Building Improvements, 5.0%, 8/15/2022 Fort Bend, TX, Independent School District, 5.0%, 8/15/2026 Fort Worth, TX, Independent School District, School Building, 5.0%, 2/15/2028 Goose Creek, TX, Consolidated Independent School District, School Building, Series B, 2.0%, Mandatory Put 8/14/2015 @ 100, 2/15/2040 Gulf Coast, TX, Waste Disposal Authority, Exxon Mobil Project, 0.05%*, 6/1/2020 Harris County, TX, Cultural Education Facilities Finance Corp. Revenue, Memorial Herman Hospital Health System: Series B, 0.35%**, 6/1/2015 Series B, 0.63%**, Mandatory Put 12/1/2019 @ 100, 12/1/2042 Harris County, TX, Flood Control District, Contract Tax, Series A, 5.0%, 10/1/2029 Harris County, TX, Metropolitan Transit Authority, Sales & Use Tax, Series A, 5.0%, 11/1/2031 Harris County, TX, Permanent Improvement, Series A, 5.0%, 10/1/2028 Houston, TX, Airport Systems Revenue: Series B, 5.0%, 7/1/2026 Series B, 5.0%, 7/1/2027 Series A, 5.25%, 7/1/2029 Houston, TX, Public Improvement: Series A, 5.0%, 3/1/2022 Series A, 5.0%, 3/1/2026 Houston, TX, Utility Systems Revenue: Series C, 5.0%, 5/15/2022 Series A, 5.25%, 11/15/2028 Humble, TX, Independent School District, School Building, Series A, 5.0%, 2/15/2029 Lewisville, TX, Independent School District, School Building, 5.0%, 8/15/2026 Longview, TX, Independent School District, School Building Improvements, 5.0%, 2/15/2022 Lubbock, TX, General Obligation, 5.0%, 2/15/2029 North Texas, Tollway Authority Revenue, First Tier: Series A, 5.0%, 1/1/2025 Series E-3, 5.75%*, Mandatory Put 1/1/2016 @ 100, 1/1/2038 Series A, 6.0%, 1/1/2022 North Texas, Tollway Authority Revenue, Special Projects Systems: Series D, 5.25%, 9/1/2027 Series A, 5.5%, 9/1/2028 Pasadena, TX, Independent School District, 5.0%, 2/15/2027 Plano, TX, General Obligation, 5.0%, 9/1/2029 San Antonio, TX, Electric & Gas Revenue, Series A, 5.25%, 2/1/2026 San Antonio, TX, Water Systems Revenue, Junior Lien, Series E, 5.0%, 5/15/2027 Tarrant County, TX, Cultural Education Facilities Finance Corp. Revenue, Texas Health Resources: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Series A, 5.0%, 2/15/2020 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2023 Texas, Dallas-Fort Worth International Airport Revenue: Series A, 5.0%, 11/1/2018 Series A, 5.0%, 11/1/2019 Series D, 5.0%, 11/1/2024 Series C, 5.0%, 11/1/2025 Series C, 5.0%, 11/1/2026 Texas, Grapevine-Colleyville Independent School District Building, 5.0%, 8/15/2031 Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.25%, 8/1/2017, GTY: The Goldman Sachs Group, Inc. 5.5%, 8/1/2020, GTY: The Goldman Sachs Group, Inc. Texas, State Department of Housing & Community Affairs, Residential Mortgage Revenue, Series A, 5.375%, 1/1/2039 Texas, State Municipal Gas Acquisition & Supply Corp., III Gas Supply Revenue, 5.0%, 12/15/2022 Texas, State Transportation Commission Revenue, First Tier, 5.0%, 4/1/2022 Texas, State Transportation Commission, State Highway Fund Revenue, Series B, 0.4%**, Mandatory Put 4/1/2017 @ 100, 4/1/2032 Texas, State Transportation Commission-Highway Improvement, 5.0%, 4/1/2026 Texas, State Veterans Housing Assistance Program, Fund II, Series A, 5.25%, 12/1/2023 Texas, Water Development Board Revenue, State Revolving Fund: Series A, 5.0%, 7/15/2020 Series B, 5.25%, 7/15/2021 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2026 5.0%, 12/15/2027 5.0%, 12/15/2028 Williamson County, TX, Limited Tax-Park, 3.0%*, Mandatory Put 8/15/2015 @ 100, 8/15/2034 Utah 0.2% Riverton, UT, Hospital Revenue, IHC Health Services, Inc., 5.0%, 8/15/2020 Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2019 Virginia 0.3% Virginia, State College Building Authority, Educational Facilities Revenue, Public Higher Education, 5.0%, 9/1/2026 Washington 5.9% King County, WA, Housing Authority, Summerfield Apartments Project, 0.05%*, 9/1/2035, LOC: U.S. Bank NA King County, WA, Public Hospital District No. 2: 5.0%, 12/1/2021 5.0%, 12/1/2022 Seattle, WA, Municipal Light & Power Revenue, Series B, 5.0%, 2/1/2025 Seattle, WA, Water System Revenue: 5.0%, 2/1/2020 5.0%, 2/1/2025, INS: AGMC Washington, State Economic Development Finance Authority, Solid Waste Dispensary Revenue, Waste Management, Inc., Series D, 1.25%, 11/1/2017 Washington, State General Obligation: Series R-2014A, 3.0%, 7/1/2015 Series 2011-A, 5.0%, 8/1/2028 Series 2011-A, 5.0%, 8/1/2031 Series A, 5.0%, 8/1/2032 Washington, State Housing Finance Commission, Homeownership Program, Series A, 4.7%, 10/1/2028 Washington, State Motor Vehicle Fuel Tax: Series B, Prerefunded 7/1/2017 @ 100, 5.0%, 7/1/2025, INS: AGMC Series 2010-B, 5.0%, 8/1/2027 West Virginia 0.2% West Virginia, Transportation/Tolls Revenue, 5.25%, 5/15/2015, INS: NATL Wisconsin 1.8% Wisconsin, State Clean Water Revenue: Series 1, 5.0%, 6/1/2031 Series 3, 5.5%, 6/1/2025 Wisconsin, State General Appropriation Revenue, Series A, 6.0%, 5/1/2026 Wisconsin, State General Obligation: Series 1, 5.0%, 5/1/2027 Series A, 5.25%, 5/1/2026 Wisconsin, State Health & Educational Facilities Authority Revenue, Children's Hospital of Wisconsin, Series B, 5.375%, 8/15/2024 Wisconsin, State Transportation Revenue: Series 2, 5.0%, 7/1/2023 (a) Series 2, 5.0%, 7/1/2026 (a) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,783,270,398)† Other Assets and Liabilities, Net ) ) Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of November 30, 2014. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of November 30, 2014. † The cost for federal income tax purposes was $1,782,547,362. At November 30, 2014, net unrealized appreciation for all securities based on tax cost was $117,763,575. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $118,210,360 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $446,785. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (b) $
